NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      MAR 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No. 16-30084

                  Plaintiff-Appellee,            D.C. No. 6:09-cr-60105-MC

   v.
                                                 MEMORANDUM*
 RANDY ARLAN MAINWARING,

                  Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Randy Arlan Mainwaring appeals from the district court’s judgment and

challenges the 28-month sentence imposed upon his third revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Mainwaring contends that his sentence is substantively unreasonable. The


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court did not abuse its discretion in imposing Mainwaring’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances, including Mainwaring’s repeated breaches of the

court’s trust and his unsuitability for supervised release. See Gall, 552 U.S. at 51;

United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      AFFIRMED.




                                          2                                    16-30084